Citation Nr: 1004360	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to service connection for osteoarthritis of 
the right hip. 

5.  Entitlement to service connection for disc degeneration 
of the lumbosacral spine.

6.  Entitlement to an increased rating for a generalized 
anxiety disorder with a history of depression evaluated as 
50 percent disabling prior to December 6, 2008.

7.  Entitlement to an increased rating for a generalized 
anxiety disorder with a history of depression evaluated as 
70 percent disabling prior to and after December 6, 2008, 
including entitlement to an extra-schedular evaluation.

8.  Entitlement to an increased rating for the anatomical 
loss of the right eye, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to June 
1952.  The Veteran also had an earlier period of service. 

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2003, February 2005, and September 2007 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  

In February 2008, the Veteran testified at a video hearing 
before the undersigned.  In March 2008, the Board remanded 
the appeal for additional development.  A subsequent July 
2009 rating decision granted the Veteran's claim for a total 
rating based on individual unemployability (TDIU) and 
granted a 70 percent rating for his psychiatric disorder 
effective from December 6, 2008.  Therefore, the issues on 
appeal no longer include the TDIU claim and the rating claim 
has been characterized as it appears above so as to reflect 
its "staged" ratings.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (holding that the RO's award of 
service connection for a particular disability constitutes a 
full award of benefits on the appeal initiated by the 
Veteran's notice of disagreement on such issue); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  

The issue of whether the Veteran is entitlement to a rating 
in excess of 70 percent for his generalized anxiety disorder 
with a history of depression at any time during the pendency 
of the appeal, including entitlement to an extra-schedular 
evaluation for this time period, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that current headaches are related to 
service or that current headaches were caused or aggravated 
by a service connected disability.

2.  The preponderance of the competent and credible evidence 
is against finding that degenerative joint disease of the 
left knee, degenerative joint disease cervical spine, 
osteoarthritis of the right hip, or disc degeneration of the 
lumbosacral spine were present in-service; arthritis of the 
left knee, cervical spine, right hip, or lumbosacral spine 
was manifested to a compensable degree in the first post-
service year; or that current degenerative joint disease of 
the left knee, degenerative joint disease cervical spine, 
osteoarthritis of the right hip, or disc degeneration of the 
lumbosacral spine are related to a disease or injury in 
service.

3.  Prior to December 6, 2008, the preponderance of the 
competent and credible evidence of record shows the 
Veteran's generalized anxiety disorder with history of 
depression has been manifested by symptoms that cause at 
least occupational and social impairment with deficiencies 
in most areas but not total occupational and social 
impairment.

4.  At all times during the pendency of the appeal, the 
preponderance of the competent and credible evidence of 
record shows does not show that the best corrected visual 
acuity in his non-service-connected left eye was worse than 
20/70 or that the artificial eye could not be worn.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service nor caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  Osteoarthritis of the right hip was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  Disc degeneration of the lumbosacral spine was not 
incurred in or aggravated by active service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  Prior to December 6, 2008, the Veteran has met the 
schedular criteria for a 70 percent rating for a generalized 
anxiety disorder with history of depression.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9413 (2009).

7.  At all times during the pendency of the appeal the 
criteria for an evaluation in excess of 60 percent for 
anatomical loss of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.383, 4.75, 4.84a, Diagnostic Code 6065 
(2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability, the degree of disability, 
and the effective date of any disability benefits.  The 
appellant must also be notified of what specific evidence he 
is to provide and what evidence VA will attempt to obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in July 
2004, March 2006, January 2007, and May 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was 
not provided adequate 38 U.S.C.A. § 5103(a) notice prior to 
the adjudication of the claims, the Board finds that 
providing the Veteran with adequate notice in the above 
letters followed by a readjudication of the claims in the 
August 2009 supplemental statement of the case and August 
2009 statement of the case, "cures" any timing problem 
associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  Moreover, the Board finds that even if 
the above letters failed to provide the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the August 2003, February 2005, and September 2007 
rating decisions, February 2005 and August 2009 statements 
of the case, May 2009 and August 200 supplemental statements 
of the case, and March 2008 Remand.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records.  As to the claim of 
secondary service connection for headaches and the increased 
rating claims, the record also shows that the Veteran was 
afforded VA examinations which are adequate for the Board to 
adjudicate the claims because, as to the service connection 
claim, the examiner provided a medical opinion as to the 
origin of the Veteran's headaches as well as a rational for 
this opinion after a review of the record on appeal and an 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Similarly, 
as to the ratings claims, the examiners, after a review of 
the record on appeal and an examination of the claimant, 
provided opinions as to the severity of the disabilities 
that allows the Board to rate that disability under all 
applicable rating criteria.  Id.

As to the claim of service connection for headaches on a 
direct bases and service connection for left knee 
degenerative joint disease, cervical spine degenerative 
joint disease, osteoarthritis of the right hip, and disc 
degeneration of the lumbosacral spine, the Board recognizes 
the fact that the Veteran was not provided a VA examination.  
Nonetheless, the Board finds that a remand for VA 
examinations is not required when, as in this appeal, the 
in-service records are negative for the claimant being 
diagnosed with a chronic disorder and the post-service 
treatment records are negative for the diagnosed disorders 
for many decades after his separation from military service.  
Id; Also see Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 
2003) (holding that if the evidence of record does not 
establish that the Veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim and therefore VA does 
not have an obligation to provide the claimant with such an 
examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the Veteran's recitation of medical 
history).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently 
part of the claims files.  Hence, VA has fulfilled its duty 
to assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Service Connection Claims

The Veteran contends that his headaches, left knee 
degenerative joint disease, cervical spine degenerative 
joint disease, osteoarthritis of the right hip, and disc 
degeneration of the lumbosacral spine were caused by his 
military service.  In the alternative, it is alleged that 
his headaches were caused or aggravated by his service 
connected right eye disability.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Arthritis and organic disease of the 
nervous system, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted where disability is 
proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which suggests the possibility that the 
recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's 
claim for headaches was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable 
to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that VA treatment records dated in November 1951 
and February 1952 show the Veteran's complaining of a 
problem with headaches since his right eye injury.  A 
November 1950 service treatment record also documents the 
Veteran's complaints of lumbar spine pain.  Moreover, the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he had a problem with headaches 
as well as pain and/or limitation of motion of the left 
knee, cervical spine, right hip, and lumbosacral spine while 
on active duty.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  

However, service treatment records, including the April 1952 
medical evaluation board examination conducted just prior to 
his June 1952 separation from active duty, are negative for 
the Veteran being diagnosed with chronic headaches or a 
disability of the lumbosacral spine.  In this regard, the 
Court has said that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for 
which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the 
service treatment records are negative for complaints, 
diagnoses, or treatment related to the left knee, cervical 
spine, and right hip.  Accordingly, entitlement to service 
connection for headaches and disc degeneration of the 
lumbosacral spine as well as for degenerative joint disease 
of the left knee, degenerative joint disease cervical spine, 
and osteoarthritis of the right hip, based on in-service 
incurrence, must be denied despite the fact that the Veteran 
complained of headaches and lumbosacral spine pain while on 
active duty because the record is negative for his being 
diagnosed with a chronic disability while on active duty. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to service incurrence under the presumptions found at 
38 C.F.R. §§ 3.307, 3.309, the Board notes that the record 
is also negative for a diagnosis of arthritis in the left 
knee, lumbosacral spine, cervical spine, and/or the right 
hip in the first post-service year.  Accordingly, 
entitlement to service connection for degenerative joint 
disease of the left knee, degenerative joint disease 
cervical spine, osteoarthritis of the right hip, and 
arthritis of the lumbosacral spine based on the presumptions 
found at 38 C.F.R. §§ 3.307, 3.309 must also be denied.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of 
time between the Veteran's separation from active duty in 
1952 and the documented complaints of headaches in 1984, 
left knee degenerative joint disease in 1984, diagnosis of 
right hip osteoarthritis in 1992, diagnosis of lumbar spine 
degenerative disc disease in 2002, and diagnosis of cervical 
spine degenerative joint disease in 2004 to be compelling 
evidence against finding continuity.  (Parenthetically, the 
Board notes that, while the Veteran complained of low back 
pain at his August 1952 VA examination, he was not diagnosed 
with a disability at that time, pain alone is not a 
disability, and the first time that the post-service record 
documents a chronic lumbosacral spine disability is in 2002)  
Put another way, the at least three decade gap between the 
Veteran's discharge from active duty and the first evidence 
of any of the claimed disorders weighs heavily against his 
claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition); Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).

In this regard, the Board acknowledges, as it did above, 
that the Veteran is competent to give evidence about what he 
sees and feels; for example, the claimant is competent to 
report that he had problems with headaches as well as pain 
and/or limitation of motion of the left knee, cervical 
spine, right hip, and lumbosacral spine since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, upon review of the claims folders, the 
Board finds that the Veteran's assertions that he has had 
these problems since service are not credible.  In this 
regard, the Veteran and his representative's claims are 
contrary to what is found in-service and the post-service 
medical records.  The Board also finds it significant that, 
while the Veteran reported that he had had difficulty with 
these problems since service, he did not raise these issues 
when he filed any of his earlier claims for VA benefits.  If 
he did have these problems since service, it would appear 
only logical that he would claim such disabilities at those 
times.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for the claimed 
disorders for over at least three decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  

Therefore, entitlement to service connection for headaches, 
degenerative joint disease of the left knee, degenerative 
joint disease cervical spine, osteoarthritis of the right 
hip, and disc degeneration of the lumbosacral spine based on 
post-service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. 
§ 3.303(d), the Board notes that the record is negative for 
a medical opinion finding a causal association or link 
between the Veteran's headaches, degenerative joint disease 
of the left knee, degenerative joint disease of the cervical 
spine, osteoarthritis of the right hip, and disc 
degeneration of the lumbosacral spine and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to the Veteran's and his representative's claims that the 
claimant's headaches, left knee degenerative joint disease, 
cervical spine degenerative joint disease, osteoarthritis of 
the right hip, and disc degeneration of the lumbosacral 
spine were caused by his military service, the Board finds 
that these conditions may not be diagnosed by their unique 
and readily identifiable features because special equipment 
and testing is required to provide the diagnoses and 
therefore the presence of the disorders is a determination 
"medical in nature" and not capable of lay observation.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that their opinions that his headaches, degenerative 
joint disease of the left knee, degenerative joint disease 
cervical spine, osteoarthritis of the right hip, and disc 
degeneration of the lumbosacral spine were caused by service 
not credible.  Routen, supra; see also Bostain, supra.   

Based on the discussion above, the Board also finds that 
service connection for headaches, degenerative joint disease 
of the left knee, degenerative joint disease cervical spine, 
osteoarthritis of the right hip, and disc degeneration of 
the lumbosacral spine are not warranted based on the initial 
documentation of the disabilities after service because the 
weight of the competent and credible evidence is against 
finding a causal association or link between the post-
service disorders and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
headaches, degenerative joint disease of the left knee, 
degenerative joint disease cervical spine, osteoarthritis of 
the right hip, and disc degeneration of the lumbosacral 
spine on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

As to secondary service connection for headaches under 
38 C.F.R. § 3.310, the Board notes that record is negative 
for a medical opinion finding that the Veteran's headaches 
was caused or aggravated by a service connected disability 
including his right eye disability.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.310; Allen, supra.  In fact, the February 2005 
VA examiner opined that it was not.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, 
the Board finds that this link may not be diagnosed by its 
unique and readily identifiable features because special 
testing is required and therefore this determination is 
"medical in nature" and not capable of lay observation.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that their opinions that his headaches were caused by 
a service connected disability not credible.  Routen, supra; 
see also Bostain, supra.   Moreover, the Board also places 
greater probative value on the February 2005 VA examiner's 
opinion which found that this disability was not caused by a 
service connected disability after an examination of the 
claimant and a review of the record than these lay claims.

Accordingly, the Board must conclude that the weight of the 
evidence is also against the claim of service connection for 
headaches on a secondary basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, 
e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claims

The Veteran and his representative contend that the 
claimant's generalized anxiety disorder with history of 
depression and anatomical loss of the right eye are 
manifested by increased adverse symptomatology and therefore 
warrants the assignment of a higher evaluations.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt.
 
Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Generalized Anxiety Disorder

As to the generalized anxiety disorder with history of 
depression claim, the Board notes that the Veteran's 
psychiatric disorder was rated as 50 percent disabling prior 
to December 6, 2008, and 70 percent disabling after 
December 6, 2008, under 38 C.F.R. § 4.130, Diagnostic 
Code 9413.  See rating decisions dated in March 2003 and 
July 2009.

In this regard, the rating schedule provides a 50 percent 
rating for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  Id.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

With the above criteria in mind, the Board notes that at the 
Veteran's July 2003 VA examination he reported that he 
attended weekly group therapy sessions and was taking anti-
depressant medication.  Socially, he reported that he was 
divorced, lived alone, and had two adult children.  He also 
reported that his only social activity was talking with his 
ex-wife on the phone.  Occupationally, he reported that he 
was not working and had been unable to get a job because of 
his eye problem.  Thereafter, the Veteran complained of 
problems with sleeping, his memory, paranoia, thinking about 
his many physical problems, being depressed with crying 
spells one to two times a week, irritability, decreased 
concentration, problems making decisions, and an increased 
appetite.

On examination, adverse symptomatology was limited to his 
claiming to hear voices, seeing shadows of people who are 
not there, and some difficulty with concentration and 
recall.  Otherwise, he denied homicidal or suicidal 
ideation.  He was neatly and casually dressed.  He was 
pleasant and cooperative.  Speech was spontaneous.  He was 
well oriented.  He did not show any evidence of a perceptual 
or a thought disorder.  Judgment was intact.  His Global 
Assessment of Functioning (GAF) score was 55 to 62.  

VA treatment records show the Veteran periodically attended 
group counseling for his anxiety disorder where it was most 
often characterized as becoming stable or stable.  On a few 
occasions, these record also document his suicidal ideation 
but without a plan.  See VA treatment records dated in 
November 2001 and February 2002.  Treatment records also 
noted that he had few, if any, friends.  See VA treatment 
record dated in September 2002.  Moreover, when treated in 
April 2004 it was noted that the Veteran had impaired 
judgment, decision making, and insight as well as reduced 
cognitive ability.  VA treatment records also show that the 
Veteran had been married and divorced on two occasions.  VA 
treatment records also reported that his GAF score was 20 in 
April 2003 and 40 in September 2008.  

The Veteran next underwent a VA psychiatric examination in 
December 2008.  At that time, he complained of difficulty 
staying asleep and a decreased appetite.  Socially, it was 
reported that he was divorced and had two adult children and 
one grand child.  It was also noted that he was living in a 
nursing home and had little social activity.  
Occupationally, he reported that while he had worked as an 
electrician, he had not worked in 20 years.

On examination, his affect was anxious, his mood was 
depressed, his memory was decreased, his insight was very 
limited, and his fund of knowledge was below average.  
Otherwise, he was pleasant, friendly, and cooperative.  He 
denied homicidal or suicidal ideation.  He denied having 
delusion or hallucinations.  He was alert and oriented.  His 
judgment was intact.  He had no impairment of thought 
process or communication.  It was opined that the Veteran's 
symptoms had a "mild" effect on social functioning and "no 
effect" on employment.  It was also opined that his symptoms 
were moderate in severity and occurred sporadically.  In 
addition, the examiner opined that "his anxiety disorder has 
increased in frequency and in severity [since his last VA 
examination]."  Lastly, it was opined that the Veteran had a 
chronic anxiety disorder and his GAF score was 46 
"reflecting the severe impact this [V]eteran's anxiety 
disorder is impacting his ability to function socially."

Given the above adverse symptomatology, the Board finds that 
prior to December 6, 2008, and after December 6, 2008, that 
the Veteran's psychiatric disorder most closely resembles 
the criteria for at least a 70 percent rating.  The Board 
had reached this conclusion because, while the July 2003 VA 
examiner opined that his GAF score was 55 to 62  [suggesting 
that the Veteran's psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  see AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV)], the 
examiner also noted problems with concentration and recall 
as well as problems hearing voices and seeing shadows of 
people who are not there.  Moreover, earlier VA treatment 
records documented a problem with suicidal ideation as well 
as the fact that he had few if any friends and had been 
divorced on two occasions.  Additionally, VA treatment 
records during this time noted that the Veteran's GAF score 
was 40 [suggests that psychiatric disability is manifested 
by "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several area, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)" see DSM IV] and he had impaired judgment, 
decision making, and insight as well as a reduced cognitive 
ability.  

Under these circumstances, and granting the Veteran the 
benefit of any doubt in this matter, the Board concludes 
that the evidence supports a conclusion that his impairment 
is best approximated by the criteria for the 70 percent 
rating at all times during his appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411; Hart, 
supra.  

The Right Eye Disorder

As to the right eye disorder, most recently an August 2003 
rating decision granted the Veteran a 60 percent rating for 
the anatomical loss of the right eye under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6065 (2003).  (Parenthetically, the 
Board notes that an earlier rating decision also granted the 
Veteran special monthly compensation for blindness in one 
eye under 38 U.S.C.A. § 1114(k) (West 2002).)

In this regard, the Board notes that, while VA's schedule 
for rating eye disabilities have recently been revised, the 
revisions do not apply to the current appeal because the 
claim was received prior to December 10, 2008.  See 73 Fed. 
Reg. 66,543 (November 10, 2008).

Next, the Board notes that 38 C.F.R. § 3.383(a), as it 
existed at the time the Veteran filed his current claim, 
provided that compensation is payable for specified 
combinations of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct.  Blindness 
in one eye as the result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability is one such combination.  38 C.F.R. § 
3.383(a)(1).

In this regard, the Board notes that a review of the record 
on appeal shows that only the Veteran's right eye is service 
connected and that he is not blind in both eyes.  
Accordingly, the provisions of 38 C.F.R. § 3.383 (pertaining 
to disability of paired organs) is not for consideration. 

As to 38 C.F.R. § 4.84a as it existed at the time the 
Veteran filed his current claim, it provided, for anatomical 
loss of an eye, a 60 percent rating if the vision in the 
other eye was 20/70 or 20/100, a 70 percent rating if the 
vision in the other eye was 20/200, a 80 percent rating if 
the vision in the other eye was 15/200, a 90 percent rating 
if the vision in the other eye was 10/200, and a 100 percent 
rating if the vision in the other eye was 5/200.  38 C.F.R. 
§ 4.84a, as it existed at the time the Veteran filed his 
current claim, also provided an additional 10 percent if an 
artificial eye cannot be worn.  Moreover, 38 C.F.R. § 4.75 
provided that the best distant vision obtainable after best 
correction by glasses will be the basis of the rating.

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows that the best distant 
vision obtainable after best correction by glasses for the 
Veteran's non service connected left eye was 20/30, 20/70, 
20/30, and 20/50, respectively, in VA treatment records 
dated in January 2008, April 2008, July 2008, and October 
2008.  Moreover, at the April 2003 VA examination it was 
20/70 and at the December 2008 VA eye examination it was 
20/30.  Moreover, the Board notes that a review of the 
record on appeal, including the April 2003 and December 2008 
VA examinations, is negative for any medical opinion that 
the Veteran is unable to wear his artificial eye.  

Therefore, because at no time during the pendency of the 
appeal was the best distant vision obtainable after best 
correction by glasses for the Veteran's non service 
connected left eye 20/200 and because the record for this 
time is likewise negative for any competent and credible 
evidence that the Veteran is unable to wear his artificial 
eye, an increased rating is not warranted for anatomical 
loss of the right eye under 38 C.F.R. § 4.84a.  This is true 
throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings 
are not warranted.  Fenderson, supra.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2009) 
as it relates to his right eye disability.  Although the 
Veteran reported that his right eye disability is severely 
disabling, the evidence does not reflect that it, acting 
alone, caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or required frequent periods of hospitalization such that 
the application of the regular schedular standards is 
rendered impracticable.  Hence, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners as well as the personal hearing testimony.  In 
this regard, while the Veteran is credible to report on what 
he sees and feels and others are credible to report on what 
they can see, neither is competent to report that a service 
connected disability meets the criteria for an increased 
rating because such an opinion requires medical expertise 
which they have not been shown to have.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra; 
Espiritu, supra.  

In reaching the above conclusions, the Board has not 
overlooked the Court's recent holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims 
for higher evaluations also include a claim for a TDIU when 
the appellant claims he is unable to work due to a service 
connected disability).  However, since the RO has already 
granted the Veteran a TDIU the Board finds that no further 
discussion of this matter is required.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims to the extent outlined above, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for headaches is denied.

Service connection for degenerative joint disease of the 
left knee is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for osteoarthritis of the right hip is 
denied.

Service connection for disc degeneration of the lumbosacral 
spine is denied.

Prior to December 6, 2008, a 70 percent rating for a 
generalized anxiety disorder with history of depression is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

At all times during the pendency of the appeal, a rating in 
excess of 60 percent for anatomical loss of the right eye is 
denied.


REMAND

As to whether the Veteran is entitled to a rating in excess 
of 70 percent for his generalized anxiety disorder with a 
history of depression at any time during the pendency of the 
appeal, including entitlement to an extra-schedular 
evaluation for this time period, in May 2009 the RO received 
a letter from his VA healthcare provider in which it was 
opined that the claimant was unemployable, in part, due to 
his service connected psychiatric disorder.  However, 
despite the information found in this letter being pertinent 
to the remaining issue on appeal, it was not thereafter 
considered by the RO in a supplemental statement of the case 
(SSOC).  Therefore, a remand for an SSOC is required.  See 
38 C.F.R. § 19.31 (2009); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

The RO/AMC should readjudicate the claim 
for a rating in excess of 70 percent for 
a generalized anxiety disorder with a 
history of depression at any time during 
the pendency of the appeal taking into 
account the May 2009 letter from the 
Veteran's VA healthcare provider and 
such readjudication should consider 
whether the criteria for submission for 
extra-schedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) (2009) are 
met.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be provided to the 
Veteran and his representative.  Within 
the SSOC, a discussion should be 
provided regarding all of the evidence 
submitted since the August 2009 SSOC.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond to the SSOC, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


